DETAILED ACTION
Claims 1-19 are pending.
The office acknowledges the following papers:
IDS filed on 11/16/2021, 10/6/2021, 9/14/2021, and 8/11/2021.

Allowable Subject Matter
Claims 5-6, 10-11, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5, 10, and 14 are allowable limitations from the parent case. An updated prior art search hasn’t found any additional prior art that reads upon these dependent claimed limitations.
A combination of Mercati et al. (U.S. 2018/0137668), in view of Singh et al. (U.S. 2019/0266479), Despande et al. (U.S. 2016/0170916), in view of Official Notice, in view of Sankaranarayanan (U.S. 2016/0124651) is the closest set of prior art that reads upon dependent claims 6, 11, and 15. Sankaranarayanan disclosed concatenating a shifted table number with an address generated from a base address. Sankaranarayanan disclosed that the table number is placed in the higher order bits and the modified base address is placed in the lower order bits in a non-overlapping concatenation. However, this concatenation failed to teach the claimed limitations of moving channel ID bits . 

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 5/22/2018.

Drawings
The Examiner contends that the drawings submitted on 12/23/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1, 7, and 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 10,929,778. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,929,778 contains every element of claims 1, 7, and 12 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,929,778
1. A system to support a machine learning (ML) operation, comprising:
7. A system to support a machine learning (ML) operation, comprising:
a memory configured to store data;
a memory configured to store data;
an array-based inference engine comprising a plurality of processing tiles arranged in a two-dimensional array of a plurality of rows and a plurality of columns, wherein each processing tile comprises at least one or more of
an array-based inference engine comprising a plurality of processing tiles arranged in a two-dimensional array of a plurality of rows and a plurality of columns, wherein each processing tile comprises at least one or more of

an on-chip memory (OCM) configured to load and maintain data for local access by components in the processing tile; and
one or more processing units configured to perform one or more computation tasks of the ML operation on data in the OCM by executing a set of task instructions; and
one or more processing units configured to perform one or more computation tasks of the ML operation on data in the OCM by executing a set of task instructions; and
a data streaming engine configured to stream data between the memory and the OCMs of the processing tiles of the inference engine, wherein the data streaming engine is configured to interleave an address associated with a memory access transaction for accessing the memory; and
a data streaming engine configured to stream data between the memory and the OCMs of the processing tiles of the inference engine, wherein the data streaming engine is configured to interleave an address associated with a memory access transaction for accessing the memory, wherein a subset of bits of the interleaved address is used to determine an appropriate communication channel through which to access the memory.
a network interface controller configured to support address interleaving for a burst length greater than a burst length of the address.
a network interface controller, wherein the network interface controller only supports address interleaving for a burst length greater than a burst length of the address. (Claim 7)

Claims 7 and 12 are similar to claim 1 and are rejected for the same reasons. 
Claims 2-6, 8-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-10, 12, 14-17, and 20 of U.S. Patent No. 10,929,778 in view of Despande et al. (U.S. 2016/0170916).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mercati et al. (U.S. 2018/0137668), in view of Singh et al. (U.S. 2019/0266479), Despande et al. (U.S. 2016/0170916), in view of Official Notice.
As per claim 1:
Mercati disclosed a system to support a machine learning (ML) operation, comprising:
a memory configured to store data (Mercati: Figure 5 element 512, paragraph 63);
an array-based inference engine comprising a plurality of processing tiles arranged in a two-dimensional array of a plurality of rows and a plurality of columns (Mercati: Figure 5 element 501, paragraph 59)(The graphics core includes an array of sub-cores.), wherein each processing tile comprises at least one or more of 
an on-chip memory (OCM) configured to load and maintain data for local access by components in the processing tile (Mercati: Figures 5-6 elements 501 and 612, paragraphs 59, 67-68, and 75)(The sub-cores include shared local memory, including an instruction and data cache.); and
one or more processing units configured to perform one or more computation tasks of the ML operation on data in the OCM by executing a set of task instructions (Mercati: Figures 5-6 elements 502, 504, and 608, paragraphs 
a data streaming engine configured to stream data between the memory and the OCMs of the processing tiles of the inference engine (Mercati: Figures 5-6 elements 508, 512, 606, and 612, paragraphs 64, 67, and 75)(The cache controllers or logical equivalent not shown that transfers data between the last-level cache element 512 and local memory 508 reads upon the data streaming engine.).
Mercati failed to teach wherein the data streaming engine is configured to interleave an address associated with a memory access transaction for accessing the memory; and a network interface controller configured to support address interleaving for a burst length greater than a burst length of the address.
However, Singh combined with Mercati disclosed wherein the data streaming engine is configured to interleave an address associated with a memory access transaction for accessing the memory (Singh: Figure 8C elements 812, 838, and 840, paragraph 200)(Mercati: Figures 5-6 elements 508, 512, 606, and 612, paragraphs 64, 67, and 75)(Singh disclosed an address generator to provide addresses, including interleaved addresses, to the look-up table storing coefficients. The combination allows for accessing a LUT in Mercati using interleaved addresses generated by the address generator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a data streaming engine to interleave an address associated with memory access transaction for accessing the memory, as 
Singh and Mercati failed to teach a network interface controller configured to support address interleaving for a burst length greater than a burst length of the address.
However, Deshpande combined with Mercati and Singh disclosed a network interface controller configured to support address interleaving for a burst length greater than a burst length of the address (Deshpande: Figure 1 elements 134-140 and 168-174, paragraph 14)(Mercati: Figure 1 elements 102 and 134, paragraphs 30 and 35)(Deshpande disclosed processors issuing interleaved memory requests to memories via NICs. The combination allows for issuing interleaved memory requests to memories through the network controller of Mercati. Official notice is given that memory requests can include large burst lengths for the advantage of efficient data transfers through fewer requests. Thus, it would have been obvious to one of ordinary skill in the art that the memory requests can have a larger burst length than the address length of the interleaved memory requests.).
The advantage of requesting data through network storage is that large amounts of data can be accessed by computer systems. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the interleaved memory requests of Deshpande into the processor system of Mercati for the 
As per claim 2:
Mercati, Singh, and Deshpande disclosed the system of claim 1, wherein:
each processing unit of the processing units in each processing tile includes one or more of 
a first processing unit configured to perform a dense and/or regular computation task of the ML operation on the data in the OCM (Mercati: Figures 6A and 14A elements 608A-N-1, 1401A-N, and 1417A-N, paragraphs 72-73 and 135-136)(The graphics sub-cores include execution units to execute SIMD operations and matrix operations for machine learning applications.); and
a second processing unit/element configured to perform a sparse and/or irregular computation task of the ML operation on the data in the OCM and/or from the first processing unit (Mercati: Figures 6A and 14A elements 608A-N-1, 1401A-N, and 1417A-N, paragraphs 72-73 and 135-136)(The graphics sub-cores include execution units to execute SIMD operations and matrix operations for machine learning applications. Official notice is given that matrix operations can be performed using compressed sparse matrices for the advantage of reduced computation costs of zero multiplications. Thus, it would have been obvious to one of ordinary skill in the art to implement sparse matrix execution in a subset of execution units of the graphics sub-cores.).
As per claim 3:
Mercati, Singh, and Deshpande disclosed the system of claim 1, wherein the memory is a dynamic random access memory (DRAM) (Mercati: Paragraph 62).
As per claim 4:
Mercati, Singh, and Deshpande disclosed the system of claim 1, wherein the memory is a double data rate (DDR) (Mercati: Paragraph 138).
As per claim 7:
Claim 7 essentially recites the same limitations of claim 1. Therefore, claim 7 is rejected for the same reasons as claim 1.
As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of claim 3. Therefore, claim 8 is rejected for the same reason(s) as claim 3.
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 4. Therefore, claim 9 is rejected for the same reason(s) as claim 4.
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Therefore, claim 12 is rejected for the same reasons as claim 1.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 1. Therefore, claim 13 is rejected for the same reason(s) as claim 1.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ryan et al. (U.S. 2003/0204674), taught a synchronous DRAM with selectable prefetch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183